Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
January 23, 2020.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-20-00007-CR



               IN RE JOHNATHON KEITH HENRY, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              182nd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1199676

                        MEMORANDUM OPINION

      On January 6, 2020, relator Johnathon Keith Henry filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see
also Tex. R. App. P. 52. In the petition, relator seeks to challenge his felony
conviction for the offense of possession of a controlled substance with intent to
deliver, which our court affirmed in Henry v. State, No. 14-10-00205-CR, 2011 WL
1160844 (Tex. App.—Houston [14th Dist.] Mar. 31, 2011, mem. op., not designated
for publication).

      Once a felony conviction becomes final, only the Texas Court of Criminal
Appeals has jurisdiction to review post-conviction collateral attacks on those
convictions. See Tex. Code Crim. Proc. Ann. art. 11.07; Ater v. Eighth Court of
Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); In re McAfee, 53 S.W.3d
715, 717 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding).

      Because relator complains about a final felony conviction and only the Court
of Criminal Appeals has jurisdiction regarding his complaints, relator’s petition for
writ of mandamus is dismissed for want of jurisdiction.



                                       PER CURIAM

Panel consists of Justices Wise, Jewell, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2